      Case: 5:18-cv-00182-JRA Doc #: 128 Filed: 11/20/20 1 of 4. PageID #: 4792




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

 MATTHEW DICKSON, on behalf of                    §
 himself and others similarly situated,           §
                                                  §
         Plaintiff,                               §
 v.                                               §   C.A. NO. 5:18-cv-182
                                                  §
 DIRECT ENERGY, LP, TOTAL                         §
 MARKETING CONCEPTS, LLC, and                     §
 SILVERMAN ENTERPRISES, LLC,                      §
                                                  §
         Defendants.                              §


          DEFENDANT DIRECT ENERGY’S RESPONSE IN OPPOSITION TO
         PLAINTIFF’S RULE 5.1 NOTICE OF CONSTITUTIONAL QUESTION

        Plaintiff Matthew Dickson’s Notice of Constitutional Question Pursuant to Rule 5.1, Dkt.

127, is improper and without merit. The Notice is based on Mr. Dickson’s contention that Direct

Energy’s Rule 12(b)(1) Motion to Dismiss, Dkt. 126, “challenged the constitutionality of” the

TCPA’s robocall restriction, but that is simply false. In truth, the constitutionality of the robocall

restriction, 47 U.S.C. § 227(b)(1)(A)(iii), was squarely presented and decided by the Supreme

Court in Barr v. American Association of Political Consultants (“AAPC”):

               The initial First Amendment question is whether the robocall
               restriction, with the government-debt exception, is content-based.
               The answer is yes.

140 S. Ct. 2335, 2346 (2020) (emphases added); see id. at 2347 (“In short, the robocall restriction

with the government-debt exception is content-based.”).

        As Direct Energy’s Motion explained, the defendants in the two cases where a district court

has ruled on motions just like Direct Energy’s offered to file Rule 5.1 notices if necessary—and

neither court took them up on that offer. See Dkt. 126 (Mot.) at n. 8; see also Lidenbaum v. Realgy,

LLC, --- F. Supp. 3d ---, 2020 WL 6361915 at *1 (N.D. Ohio Oct. 29, 2020) (“In AAPC, the


                                                  1
     Case: 5:18-cv-00182-JRA Doc #: 128 Filed: 11/20/20 2 of 4. PageID #: 4793




Supreme Court held that [the robocall restriction] violated the Constitution[.]”); Creasy v. Charter

Commc’ns, Inc., --- F. Supp. 3d ---, 2020 WL 5761117 at *6 (E.D. La. Sept. 28, 2020) (“[T]he

Supreme Court struck [the robocall restriction] down as an unconstitutional content-based

restriction on speech[.]”). And, neither Chief Judge Gaugahn nor the Creasy court certified a

constitutional question pursuant to 28 U.S.C. § 2403(a). The reason is obvious. Those defendants’

motions to dismiss—just like Direct Energy’s motion here—did not “draw[] into question the

constitutionality of a federal or state statute” as required to trigger Rule 5.1’s or Section 2403(a)’s

notice and certification requirements. See Fed. R. Civ. P. 5.1(a); see also 28 U.S.C. § 2403(a).

Thus, those provisions are simply inapplicable under the circumstances.

       Indeed, notice and certification in this case cannot possibly advance Rule 5.1’s or Section

2403(a)’s intended purpose to give the Attorney General “a chance to intervene to defend the

constitutionality of a statute before the Court declares it unconstitutional.” Langer v. 1148

Broadway Associates, LLC, 2020 WL 5846463, at *6 (C.D. Cal. Aug. 6, 2020) (denying plaintiff’s

request to certify a constitutional question where the court would “have no moment to rule on the

constitutionality” of the relevant statute); Fed. R. Civ. P. 5.1 Advisory Committee Notes (“The

notice of constitutional question will ensure that the attorney general is notified of constitutional

challenges and has an opportunity to exercise the statutory right to intervene at the earliest possible

point in the litigation.”). The Attorney General was a party to AAPC, so he already had a full

opportunity to defend the robocall restriction before the Supreme Court declared it

unconstitutional. See AAPC, 140 S. Ct. at 2335. The Attorney General’s intervention in this case

is therefore neither appropriate nor necessary. See 28 U.S.C. § 2403(a) (intervention of the United

States should be permitted only where, unlike here, a federal statute’s constitutionality “is drawn

into question”).



                                                  2
    Case: 5:18-cv-00182-JRA Doc #: 128 Filed: 11/20/20 3 of 4. PageID #: 4794




       As such, the Court should join Realgy and Creasy in correctly declining to invoke Rule 5.1

in this case. AAPC resolved the only relevant constitutional question and no other constitutional

question remains to be decided. Direct Energy’s Motion to Dismiss should be briefed, considered,

and decided without delay.

DATE: November 20, 2020                      MCDOWELL HETHERINGTON LLP

                                             By: /s/ Michael D. Matthews, Jr.
                                                Michael D. Matthews, Jr.*
                                                Texas Bar No. 24051009
                                                William B. Thomas*
                                                Texas Bar No. 24083965
                                                David L. Villarreal*
                                                Texas Bar No. 24095434
                                                1001 Fannin Street, Suite 2700
                                                Houston, Texas 77002
                                                T: (713) 337-5580
                                                F: (713) 337-8850
                                                matt.matthews@mhllp.com
                                                william.thomas@mhllp.com
                                                david.villarreal@mhllp.com

                                                 Ashley L. Oliker (0085628)
                                                 FROST BROWN TODD LLC
                                                 10 W. Broad Street, Suite 2300
                                                 Columbus, Ohio 43215
                                                 T: (614) 559-7227
                                                 F: (614) 464 1737
                                                 aoliker@fbtlaw.com

                                                 *Admitted Pro Hac Vice

                                                 Counsel for Direct Energy, LP



                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing has been served on the 20th day of
November 2020 via CM/ECF on all counsel of record.

                                                     /s/ Michael D. Matthews, Jr.
                                                     Michael D. Matthews, Jr


                                                3
    Case: 5:18-cv-00182-JRA Doc #: 128 Filed: 11/20/20 4 of 4. PageID #: 4795




                             CERTIFICATE OF COMPLIANCE

Pursuant to Local Rule 7.1(f), I hereby certify this case has been assigned to the complex track,
Dkt. 32 at 2, and that the foregoing memorandum adheres to the page limitations set forth in Local
Rule 7.1(f).
                                                     /s/ Michael D. Matthews, Jr.
                                                     Michael D. Matthews, Jr




                                                4
